EXECUTION COPY
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
          FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of October 27, 2009, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION, a Marshall Islands corporation (the “Borrower”), the
Lenders party from time to time to the Credit Agreement referred to below (the
“Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent. Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
W I T N E S S E T H :
          WHEREAS, the Parent, the Borrower, the Lenders and the Administrative
Agent are parties to an Amended and Restated Credit Agreement, dated as of
October 20, 2008 (as further amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and
          WHEREAS, subject to the terms and conditions of this First Amendment,
the parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
          NOW, THEREFORE, it is agreed:
I. Waiver
          Notwithstanding anything to the contrary in the Credit Agreement, the
Lenders hereby waive the Event of Default caused by the Borrower’s failure to
meet the minimum cash balance requirement set forth in Section 9.07 of the
Credit Agreement for the period beginning on September 30, 2009 and ending on
October 2, 2009.
     II. Amendments to Credit Agreement.
     1. Section 11.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:
     “Additional Mortgaged Vessel” shall have the meaning specified in
Section 13.22.
     “First Amendment” shall mean the First Amendment to this Agreement, dated
as of October 27, 2009.
     “First Amendment Effective Date” shall have the meaning provided in the
First Amendment.
     “Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented,

1



--------------------------------------------------------------------------------



 



waived and/or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.
     “Senior Unsecured Note Indenture” shall mean the indenture entered into by
the Parent and certain of its Subsidiaries in connection with the issuance of
the Senior Unsecured Notes, as the same may be amended, restated, supplemented,
waived and/or otherwise modified from time to time in accordance the terms
thereof and of this Agreement.
     “Senior Unsecured Notes” shall mean the senior notes of the Parent issued
and sold pursuant to the Senior Unsecured Note Indenture.
     2. The definition of “Applicable Margin” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:
     “Applicable Margin” shall mean a percentage per annum equal to (x) prior to
the First Amendment Effective Date, 1.00% and (y) from and after the First
Amendment Effective Date, 2.50%.
     3. The definition of “Credit Event” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:
     “Credit Event” shall mean the making of any Loan or the issuance of any
Letter of Credit.
     4. The definition of “Eurodollar Rate” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting the text “Telerate page 3750
(British Bankers’ Association Interest Settlement Rates) (or such other page as
may replace such page 3750 on such system or on any other system of the
information vendor for the time being designated by the British Bankers’
Association to calculate the BBA Interest Settlement Rate (as defined in the
British Bankers’ Association’s Recommended Terms and Conditions dated
August 1985))” appearing in such Section and inserting the text “Reuters LIBOR
01 Page (or any successor or substitute page of such service, or any successor
or substitute for such service, as determined by the Administrative Agent from
time to time for purposes of providing quotation of interest rates applicable to
Dollar deposits in the London inter-bank market)” in lieu thereof.
     5. Section 4.02(b) of the Credit Agreement is hereby amended by deleting
the table appearing in such Section in its entirety and inserting the following
new table in lieu thereof:

          Scheduled Commitment Reduction Date   Amount
February 24, 2009
  $ 50,062,500  
First Amendment Effective Date
  $ 100,125,000  
April 26, 2011
  $ 50,062,500  
October 26, 2011
  $ 50,062,500  
April 26, 2012
  $ 50,062,500  
Maturity Date
  $ 599,625,000  

2



--------------------------------------------------------------------------------



 



     6. Section 8.01(c) of the Credit Agreement is hereby restated in its
entirety as follows:
     “(c) Appraisal Reports. Together with delivery of the financial statements
described in (x) Section 8.01(a) for the second fiscal quarter of each fiscal
year and (y) Section 8.01(b) for each fiscal year, and at any other time within
33 days of the written request of the Administrative Agent, appraisal reports
dated within 30 days of the delivery date in form and substance and from
independent appraisers reasonably satisfactory to the Administrative Agent,
stating the then current fair market value of each of the Mortgaged Vessels on
an individual charter-free basis. All such appraisals shall be conducted by, and
made at the expense of, the Borrower (it being understood that the
Administrative Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such appraisals and that the cost of all
such appraisals will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than three appraisal reports obtained pursuant to this
Section 8.01(c) in any single fiscal year of the Borrower, with the cost of any
such reports in excess thereof to be paid by the Lenders on a pro rata basis.”
     7. Section 8 of the Credit Agreement is hereby further amended by inserting
the following new Section 8.15 in the appropriate order:
     “8.15 Guarantees. The Parent will cause each of its Subsidiaries that
guarantees the Senior Unsecured Notes to guarantee the Obligations.”
     8. Section 9.01 of the Credit Agreement is hereby amended by inserting the
following new paragraph at the end of such Section:
“Notwithstanding the foregoing, the Parent will not and will not permit its
Subsidiaries to suffer to exist any Lien (other than Permitted Liens and Liens
existing on the First Amendment Effective Date which are discharged no later
than the seventh Business Day after the First Amendment Effective Date) on the
Additional Mortgaged Vessels until any non-compliance with Section 9.09 which
may exist on the First Amendment Effective Date is cured.”
     9. Section 9.03 of the Credit Agreement is hereby amended by (x) inserting
the word “and” immediately after the semicolon appearing at the end of clause
(ii) of such Section, (y) deleting the text “$0.50” and “; and” appearing in
clause (iii)(D) of such Section and inserting the text “$0.125” and “.”,
respectively, in lieu thereof, and (z) deleting clause (iv) of such Section in
its entirety.
     10. Section 9.04(b) of the Credit Agreement is hereby amended by
(x) deleting the text “and” appearing at the end of clause (i) of said Section
and inserting a comma in lieu thereof, (y) deleting the period (“.”) appearing
at the end of clause (ii) of said Section and inserting the word “and” in lieu
thereof and (z) inserting the following new clause (iii) immediately following
clause (ii) of said Section:

3



--------------------------------------------------------------------------------



 



     “(iii) Indebtedness consisting of guarantees of the Subsidiary Guarantors
(and any additional Subsidiary that becomes a Subsidiary Guarantor after the
First Amendment Effective Date) of the Senior Unsecured Notes in an aggregate
principal amount not to exceed at any one time outstanding the aggregate
principal amount thereof on the First Amendment Effective Date.”
     11. Section 9.08 of the Credit Agreement is hereby restated in its entirety
as follows:
     “9.08 Net Debt to EBITDA Ratio. The Parent will not permit the Net Debt to
EBITDA Ratio on the last day of each fiscal quarter to be greater than the ratio
set forth opposite such fiscal quarter:

          FISCAL QUARTER ENDING   NET DEBT TO EBITDA RATIO
September 30, 2009
    5.50 to 1  
December 31, 2009
    6.50 to 1  
March 31, 2010
    6.50 to 1  
June 30, 2010
    6.50 to 1  
September 30, 2010
    6.50 to 1  
December 31, 2010
    6.00 to 1  
March 31, 2011
    6.00 to 1  
June 30, 2011
    6.00 to 1  
September 30, 2011
    6.00 to 1  
December 31, 2011 and on the last day of each fiscal quarter thereafter
    5.50 to 1  

     12. Section 9 of the Credit Agreement is hereby further amended by
inserting the following new Section 9.14 in the appropriate order:
     “9.14 Voluntary Prepayments, Etc. of Senior Unsecured Notes. (a) The Parent
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner the Senior Unsecured
Notes.
     (b) The Parent will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify or change any term or condition of the
Senior Unsecured Notes, including, but not limited to the Senior Unsecured Note
Documents (other than any such amendment, modification, waiver or other change
to any of the terms of the Senior Unsecured Note Documents that does not require
the consent of the noteholders and is not adverse to the interests of the
Lenders).”
     13. Section 13 of the Credit Agreement is hereby amended by inserting the
following new Section 13.22 in the appropriate order:

4



--------------------------------------------------------------------------------



 



     “13.22 Additional Mortgaged Vessels. On or after the First Amendment
Effective Date the Borrower shall have the right to cause one or more of the
Vessels listed on Schedule XIII (each Vessel listed on Schedule XIII, an
“Additional Mortgaged Vessel”) to constitute a “Mortgaged Vessel” provided that
each of the following with respect to such Additional Mortgaged Vessel is
satisfied to the reasonable satisfaction of the Collateral Agent:
     (i) the Subsidiary of the Borrower that owns such Additional Mortgaged
Vessel shall have (w) duly authorized, executed and delivered, and caused to be
recorded in the appropriate vessel registry a Vessel Mortgage with respect to
such Additional Mortgaged Vessel substantially in the form of Exhibit I-1 or I-2
or such other form mutually acceptable to the Borrower and the Administrative
Agent, as applicable, and such Vessel Mortgage shall be effective to create in
favor of the Collateral Agent a legal, valid and enforceable first priority
security interest in, and lien upon, such Additional Mortgaged Vessel, subject
only to Permitted Liens, (x) duly authorized, executed and delivered an
Assignment of Earnings and an Assignment of Insurances, together covering all of
such Subsidiary’s present and future Earnings and Insurance Collateral, in each
case together with proper Financing Statements (Form UCC-1) and certified copies
of Requests for Information or Copies (Form UCC-11), or equivalent reports, as
required by the Credit Agreement, (y) executed and delivered to the
Administrative Agent, and, if applicable, caused the Subsidiary which directly
owns the stock of it to the extent not a Credit Party to execute and deliver, a
counterpart of the Pledge Agreement (including any supplemental agreement
required to give effect to such security interests purported to be created by
the Pledge Agreement under applicable local law) and the Subsidiaries Guaranty
to the extent that it is not a Credit Party (and has not otherwise executed and
delivered the documents described below in clause (ii)) and (z) delivered all
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as such Subsidiary would
have been required to deliver pursuant to Section 5 had such Additional
Mortgaged Vessel been a Mortgaged Vessel on the Initial Borrowing Date.
     (ii) each Subsidiary of the Borrower which owns any direct or indirect
interest in the Subsidiary that owns such Additional Mortgaged Vessel shall have
executed and delivered a counterpart to the Subsidiaries Guaranty and the Pledge
Agreement (or, if requested by the Administrative Agent, a joinder agreement in
respect of the Subsidiaries Guaranty and the Pledge Agreement) and, in
connection therewith, shall promptly execute and deliver all further
instruments, and take all further action, that the Administrative Agent may
reasonably require (including, without limitation, corporate documents and
proceedings, officers’ certificates, resolutions, good standing certificates and
opinions of counsel, in each case to the reasonable satisfaction of the
Administrative Agent, as well as appraisals and all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the granting of Liens under the Credit Documents);
     (iii) the Administrative Agent shall have received opinions from counsel
satisfactory to the Administrative Agent, which shall (x) be addressed to the
Administrative Agent and each of the Lenders, (y) be in form and substance
reasonably

5



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent and (z) cover the perfection of the
security interests granted in the such Additional Mortgaged Vessel pursuant to
the Vessel Mortgage and such other matters incidental thereto as the
Administrative Agent may reasonably request; and
     (iv) with respect to each Additional Mortgaged Vessel, the Administrative
Agent shall have received (w) certificates of ownership from appropriate
authorities showing (or confirmation updating previously reviewed certificates
and indicating) the registered ownership of such Additional Mortgaged Vessel by
the relevant Subsidiary Guarantor, (x) the results of maritime registry searches
with respect to such Additional Mortgaged Vessel, indicating no record liens
other than Liens in favor of the Collateral Agent and/or the Lenders and
Permitted Liens, (y) class certificates from a classification society listed on
Schedule X to the Credit Agreement or another classification society reasonably
acceptable to the Collateral Agent, indicating that such Additional Mortgaged
Vessel meets the criteria specified in Section 7.24, and (z) a report, in form
and scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Parties in respect
of such Additional Mortgaged Vessel, together with a certificate from such
broker certifying that such insurances are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Administrative Agent, the Collateral Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of such
Additional Vessel Mortgage.
     Upon the satisfaction of each of the foregoing with respect to such
Additional Mortgaged Vessel to the reasonable satisfaction of the Collateral
Agent, such Additional Mortgaged Vessel shall constitute a “Mortgaged Vessel”
for purposes of this Agreement.”
     14. The Credit Agreement is hereby further amended by adding a new
Schedule XIII to the Credit Agreement in the form of Schedule XIII attached
hereto.
     15. The Lenders agree than any non-compliance with Section 9.09 of the
Credit Agreement indicated by the appraisal reports delivered pursuant to
Section 6(vi) of Part III of the First Amendment shall not constitute a Default
or Event of Default until the 60th day after the First Amendment Effective Date;
provided that a Credit Event shall not be permitted until such non-compliance is
cured.
III. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this First Amendment,
the Parent and the Borrower hereby represent and warrant that (i) no Default or
Event of Default exists as of the Waiver Effective Date (as defined herein) and
the First Amendment Effective Date (as defined herein) before (except as
provided in Part I hereof) or after giving effect to this First Amendment and
(ii) all of the representations and warranties contained in the Credit Agreement
or the other Credit Documents are true and correct in all material respects on
the

6



--------------------------------------------------------------------------------



 



Waiver Effective Date and the First Amendment Effective Date both before and
after giving effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the Waiver Effective
Date and the First Amendment Effective Date, respectively (it being understood
that any representation or warranty made as of a specific date shall be true and
correct in all material respects as of such specific date).
          2. This First Amendment and the waiver set forth herein are limited
precisely as written and shall not constitute or be deemed to constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
          3. This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of any executed
counterpart of this First Amendment by telecopy or electronic mail by any party
hereto shall be effective as such party’s original executed counterpart.
          4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          5. Part I of this First Amendment shall become effective on the date
(the “Waiver Effective Date”) when the Parent, the Borrower, the Administrative
Agent and the Lenders constituting the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of pdf, facsimile or other electronic transmission)
the same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036
Attention: Binoy Dharia (facsimile number: 212-354-8113 / e-mail address:
bdharia@whitecase.com).
          6. Part II of this First Amendment shall become effective on the date
(the “First Amendment Effective Date”) when each of the following conditions
shall have been satisfied:
     (i) the Parent, the Borrower, the Administrative Agent and the Lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of pdf, facsimile or other electronic transmission) the same to White &
Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: Binoy
Dharia (facsimile number: 212-354-8113 / e-mail address: bdharia@whitecase.com);
     (ii) the Parent shall have issued the Senior Unsecured Notes which shall
(w) be unsecured, (x) be issued on or before November 30, 2009 and mature no
earlier than November 30, 2014, (y) be in an aggregate principal amount equal to
or greater than

7



--------------------------------------------------------------------------------



 



$230,000,000 and (z) have terms and conditions which are reasonably satisfactory
to the Administrative Agent;
     (iii) the Parent shall have delivered to the Administrative Agent a copy of
each of the Senior Unsecured Note Documents, certified as true and correct by
the chairman of the board, the chief executive officer, the president or any
vice president of the Parent;
     (iv) each Subsidiary of Parent that has guaranteed the Senior Unsecured
Notes, to the extent not already a Subsidiary Guarantor, shall have delivered
all documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as such Subsidiary would
have been required to deliver pursuant to Section 5 of the Credit Agreement had
such Subsidiary been a Subsidiary Guarantor on the Initial Borrowing Date;
     (v) the Parent shall have delivered to the Administrative Agent an
officer’s certificate pursuant to Section 9.04(a), certifying that the issuance
of the Senior Unsecured Notes satisfies the requirements of Section 9.04(a);
     (vi) the Borrower shall have delivered appraisal reports dated within
30 days of the delivery date in form and substance and from independent
appraisers reasonably satisfactory to the Administrative Agent, stating the then
current fair market value of each Mortgaged Vessel and each Additional Mortgaged
Vessel on an individual charter-free basis;
     (vii) the Borrower shall have paid to the Administrative Agent for
distribution to each Lender which executes and delivers to the Administrative
Agent (or its designee) a counterpart hereof by 12:00 P.M. (New York City time)
on October 27, 2009, a non-refundable cash fee in Dollars in an amount equal to
10 basis points (0.10%) of the Commitments of such Lender outstanding on the
First Amendment Effective Date (immediately prior to the occurrence thereof);
and
     (viii) the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate) all fees, costs and expenses (including, without
limitation, reasonable legal fees and expenses) payable to the Administrative
Agent (or its applicable affiliate) to the extent then due.
          7. From and after each of the Waiver Effective Date and the First
Amendment Effective Date, all references in the Credit Agreement and each of the
other Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement, as modified hereby on the Waiver Effective Date and on
the First Amendment Effective Date, as applicable.
*  *  *

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this First Amendment as of the date
first above written.

            GENERAL MARITIME CORPORATION
      By:   /s/ John C. Georgiopoulos         Name:   John C. Georgiopoulos     
  Title:   Executive Vice President        GENERAL MARITIME SUBSIDIARY
CORPORATION
      By:   /s/ Jeffrey D. Pribor         Name:   Jeffrey D. Pribor       
Title:   President     



 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK
        BRANCH,       Individually and as Administrative Agent and
Collateral Agent
      By:   /s/ Colleen Durkin       Name:   Colleen Durkin       Title:   Vice
President           By:   /s/ Martin Lunder       Name:   Martin Lunder      
Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



          By executing and delivering a copy hereof, each Subsidiary Guarantor
hereby acknowledges and agrees that all Guaranteed Obligations of the Subsidiary
Guarantors shall be fully guaranteed pursuant to the Subsidiaries Guaranty and
shall be fully secured pursuant to the Security Documents, in each case in
accordance with the respective terms and provisions thereof. Each of the
undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Credit Agreement referenced in the foregoing First Amendment, hereby consents to
the entering into of the First Amendment and agrees to the provisions thereof.
Acknowledged and Agreed by:
GMR DAPHNE LLC,
GMR AGAMEMNON LLC,
GMR AJAX LLC,
GMR ALEXANDRA LLC,
GMR ARGUS LLC,
GMR CONSTANTINE LLC,
GMR DEFIANCE LLC,
GMR GEORGE T. LLC,
GMR GULF LLC,
GMR HARRIET G. LLC,
GMR HOPE LLC,
GMR HORN LLC,
GMR KARA G. LLC,
GMR MINOTAUR LLC,
GMR ORION LLC,
GMR PHOENIX LLC,
GMR PRINCESS LLC,
GMR PROGRESS LLC,
GMR REVENGE LLC,
GMR SPYRIDON LLC,
GMR ST. NIKOLAS LLC,
GMR STRENGTH LLC,
        as Subsidiary Guarantors

                  By:   /s/ Brian Kerr         Name:   Brian Kerr       
Title:   Manager     

 



--------------------------------------------------------------------------------



 



            GMR ADMINISTRATION CORP.,
        as Subsidiary Guarantor
      By:   /s/ Jeffrey D. Pribor         Name:   Jeffrey D. Pribor       
Title:   Director, Vice President and Treasurer        GENERAL MARITIME
MANAGEMENT LLC,
        as Subsidiary Guarantor
      By:   /s/ Milton H. Gonzales         Name:   Milton H. Gonzales       
Title:   Manager     

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
      CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
as Lender       By:   /s/ Andrew McKuin       Name:   Andrew McKuin      
Title:   Vice President           By:   /s/ Alex Aupoix       Name:   Alex
Aupoix       Title:   Vice President    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

  NAME OF INSTITUTION:
      Commerzbank Aktiengesellschaft, Filiale Luxemburg (in its capacity as
legal successor of Dresdner Bank AG, Niederlassung Luxemburg) as LENDER  
 
  By:   /s/ Yvonne Trierweiler        Name:   Yvonne Trierweiler        Title:  
              By:   /s/ Bianca Bahn       Name:   Bianca Bahn        Title:  
-Analyst-     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
NAME OF INSTITUTION:

            Bank of Scotland Plc       By:   /s/ Martin Strevens       Name:  
Martin Strevens       Title:   Director  

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
NAME OF INSTITUTION:

            DANISH SHIP FINANCE A/S
(DANMARKS SKIBSKREDIT A/S)             By:   /s/ Denis Donbo       Name:   Denis
Donbo       Title:   SVP           By:   /s/ Ole Staergaard       Name:   Ole
Staergaard       Title:   Senior Relationship Manager    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
      NATIXIS             By:   /s/ Michel DEGERMANN       Name:   Michel
DEGERMANN       Title:   Head of Shipping Finance           By:   /s/ A.
Desticourt       Name:   A. Desticourt       Title:   Middle Officer    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
      Lloyds TSB Bank plc
      By:   /s/ Shelley Morrison       Name:   Shelley Morrison       Title:  
Associate Director           By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
      Allied Irish Banks p.l.c.
      By:   /s/ Tony Merna       Name:   Tony Merna       Title:   Manager      
    By:   /s/ Philip Ashbrook        Name:   Philip Ashbrook        Title:  
Head of Structured Finance, London     

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:

    Skandinaviska Enskilda Banken AB (publ) 

    By:           Name:           Title:               By:   /s/ Egil Aarrestad
      Name:   Egil Aarrestad       Title:   Senior Client Executive    

Simon Wakefield
Global Head of Acquisition Finance

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:

    [LENDER]

    By:   /s/ Simon Booth        Name:   Simon Booth       Title:   Managing
Director        Citibank N.A.           By:           Name:           Title:    
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
NAME OF INSTITUTION:

            DnB NOR Bank ASA
      By:   /s/ Nikolai A. Nachamkin       Name:   Nikolai A. Nachamkin      
Title:   Senior Vice President           By:   /s/ Giacomo Landi       Name:  
Giacomo Landi       Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
 
FORTIS CAPITAL CORP.       By:   /s/ K. De Lathouwer       Name:   K. De
Lathouwer       Title:   Director           By:   /s/ Kevin O’Hara       Name:  
Kevin O’Hara       Title:   Director    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
                SUMITOMO MITSUI BANKING CORPORATION       By:   /s/ WILLIAM GINN
      Name:   WILLIAM GINN       Title:   EXECUTIVE DIRECTOR  

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
              THE ROYAL BANK OF SCOTLAND PLC       By:   /s/ Adrian Meadows    
  Name:   Adrian Meadows       Title:   Director, Transaction & Portfolio
Management  

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF INSTITUTION:
                ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC       By:   /s/ Mark
McCarthy       Name:   Mark McCarthy       Title:   Head of Shipping          
By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
Additional Mortgaged Vessels

                      Vessel   Design   Deadweight   Year Built   Official #  
Owner Stena Victory   VLCC   314,000   2001   9205093   Victory Ltd.            
          Stena Vision   VLCC   314,000   2001   9205081   Vision Ltd.          
            Stena Companion   Panamax   72,000   2004   9255933   Companion Ltd.
                      Stena Compatriot   Panamax   72,000   2004   9255945  
Compatriot Ltd.                       Stena Concord   Handymax   47,400   2004  
9399923   Concord Ltd.                       Stena Consul   Handymax   47,400  
2004   9258612   Consul Ltd.                       Stena Concept   Handymax  
47,400   2005   9272204   Concept Ltd.                       Stena Contest  
Handymax   47,400   2005   9272199   Contest Ltd.                       Genmar
Electra   Aframax   104,000   2002   9233313   GMR Electra LLC

 